Citation Nr: 1727089	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for neuritis metatarsalgia keratosis and onychomycosis (bilateral foot disability).

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to service connection for DDD of the lumbar spine.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal comes before the Board of Veterans' Appeal (Board) from August and September 2010 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a February 2017 Videoconference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he developed a bilateral foot disability, neuritis metatarsalgia keratosis and onychomycosis, DDD of the cervical spine, DDD of the lumbar spine, and a bilateral knee disability as a result of injuries sustained during  a motor vehicle accident during active duty in Korea in 1970.  He claims that he was hospitalized after the accident for three days and was not able to return to work for seven weeks.  He also alleges that he was subsequently treated at the VA Medical Center (VAMC) in Nashville, beginning in 1972.  

Unfortunately, the Veteran's service treatment records are unavailable.  In cases where a veteran's service treatment records are unavailable through no fault of a veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  See August 2010 Formal Finding on the Unavailability of Service Records.  

However, service personnel records (DA Form 1811) dated in January 1971show that there were no problems with the Veteran's mental or physical status.

Furthermore, morning reports for the 122nd Signal Battalion (where the Veteran reported he was stationed) for the period August 1, 1970 to September 30, 1970, show no evidence of the motor vehicle accident described by the Veteran.

The Veteran submitted personnel files in support of his claim, but the documents do not show complaints or treatment for the injuries he alleges he sustained.

Treatment records from the VA Medical Center in Nashville show that the earliest treatment for the Veteran was in April 1986, when the Veteran was treated for injuries sustained in a motor vehicle accident a few days before, where he was thrown from the vehicle and suffered a skull fracture requiring hospitalization for approximately five days.  He also suffered asphalt burns to the left hip, right shoulder, knees, left hip and thigh, knuckles on his hands and his head.

Additional treatment records from the VAMC in Nashville show treatment and monitoring for the feet, cervical spine, lumbar spine and knees.  They also show that the Veteran has been diagnosed with neuritis metatarsalgia keratosis and onychomycosis of the feet, DDD of the cervical spine and DDD of the lumbar spine, and treated for bilateral knee pain.  At one point during treatment in 2010, the Veteran reported experiencing pain in the neck and back for 4-5 years, and pain in the legs for 1-1/2 years.  At another point in 2010, he reported pain in the neck, back and legs for 20 years, which still would only put the onset of the issues in 1990, almost 20 years after his discharge.

Bilateral Knee Disability

In this case, while the Veteran has reported suffering from bilateral knee pain during VA treatment, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of a chronic knee disability since the filing of his claim.  Pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999). 

During his February 2017 Video Conference hearing, the Veteran's representative indicated that he was submitting medical evidence, in the form of a surgery report for the neck and knees.  See February 2017 Video Conference hearing transcript.  A thorough review of the evidence shows that there is no surgical report related to the neck, cervical spine or knees currently associated with the claims file/e-folder, and nothing was added to the e-folder after the Video Conference hearing transcript.  On remand, an attempt should be made to obtain these medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Bilateral Foot Disability, DDD of the Cervical Spine, DDD of the Lumbar Spine

The Veteran contends that he has current bilateral foot, cervical spine and low back disabilities, related to an injury in service.  The evidence of record shows that he has a current diagnosis of a bilateral foot disability, a cervical spine disability and a lumbar spine disability, including DDD of the cervical and lumbar spines.  However, there is no medical opinion of record addressing the etiology of the currently diagnosed bilateral foot, cervical spine or lumbar spine disabilities.  Furthermore, the Veteran has reported and the evidence shows an intervening post-service accident in April 1986. 

Accordingly, the Board finds that an examination and opinion is needed to determine whether the currently diagnosed bilateral foot disability, cervical spine disability and lumbar spine disability were incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.  

An attempt to obtain the surgery report for the neck and knees noted by the Veteran's representative during the February 2017 Video Conference hearing should be made.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts to locate all identified records should be continued until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current bilateral foot disability, including neuritis metatarsalgia keratosis and onychomycosis.  The claims folder must be made available to and reviewed by the examiner. 
Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the right and left feet. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current bilateral foot disability, including neuritis metatarsalgia keratosis and onychomycosis, is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the service treatment records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, afford the Veteran a VA examination to determine the etiology of any current cervical spine disability, including DDD of the cervical spine.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the cervical spine. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current cervical spine disability is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the service treatment records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, afford the Veteran a VA examination to determine the etiology of any current lumbar spine disability, including DDD of the lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the lumbar spine. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current lumbar spine disability is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the service treatment records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Then, if there is evidence of a current knee disability, afford the Veteran a VA examination to determine the etiology of any current knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the knees. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current knee disability is etiologically related, in whole or in part, to the Veteran's active service. 
The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the service treatment records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Readjudicate the appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

